Citation Nr: 0816399	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
rib injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for anxiety secondary 
to a service connected disability.  

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected disabilities.  

6.  Entitlement to a rating in excess of 10 percent for a 
chronic right knee strain.  

7. Entitlement to a rating in excess of 20 percent for 
residuals of a cervical spine injury with degenerative 
changes.

8.  Entitlement to a rating in excess of 20 percent for a low 
back pain with degenerative changes.  

9.  Entitlement to a rating in excess of 10 percent for 
residuals of right mandibular nerve damage.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to October 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

The issues of service connection for sleep apnea and of an 
increased rating for a right knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left rib pain has been diagnosed as 
costochondritis and has been attributed to the left rib 
injury in service.  

2.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  

3.  The veteran has been diagnosed with anxiety, and it has 
been medically attributed to his service connected 
disabilities.  

4.  A left shoulder disorder was not incurred in service and 
is not causally related to service.  

5.  The veteran withdrew his appeals for increased ratings 
for his service-connected residuals of a cervical spine 
injury with degenerative changes, service-connected low back 
pain with degenerative changes, and service-connected 
residuals of right mandibular nerve damage.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
left rib injury have been met.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. § 1131 (West 2002) 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

3.  The criteria for service connection for anxiety secondary 
to service-connected disabilities have been met.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of increased ratings 
for his service-connected residuals of a cervical spine 
injury with degenerative changes, service-connected low back 
pain with degenerative changes, and service-connected 
residuals of right mandibular nerve damage have been met.  8 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this decision, the Board grants service connection for 
anxiety and residuals of a left rib injury, which represents 
complete grants of the benefits sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required 
for these claims.  

With regard to the claim of service connection for PTSD, in 
March 2006, prior to the initial adjudication, the agency of 
original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice then required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In November 2007, the AOJ provided 
notice of the effective date and disability rating 
regulations.  Although the November 2007 notice letter 
postdated the initial adjudication, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records, providing a personal hearing, and providing a VA 
examination.  Consequently, the Board finds that the issue of 
service connection for PTSD is ready for review.

With regard to the claim of service connection for a left 
shoulder disorder, in June 2006, prior to the initial 
adjudication, the AOJ sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to this claim, such as obtaining medical records and 
providing a personal hearing.  Although there is no VA 
examination with a nexus opinion on file, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  As discussed above, the evidence 
does not establish that the veteran had a left shoulder 
disorder in service or suggest that the current left shoulder 
disorder may be associated with service; consequently, a VA 
examination with nexus opinion is not necessary.  The Board 
does not know of any additional relevant evidence which has 
not been obtained and finds that the duty to notify and 
assist has been met.

B.  Law And Regulations

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Additionally, service 
connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

C.  Analysis

        1.  Residuals of a Left Rib Injury

April 1988 service medical records report the veteran's 
history of severe left-sided chest pain after being hit in 
the ribs with a "bat."  The record notes that there was 
marked tenderness in the left upper quadrant and the anterior 
and lateral chest wall.  Chest x-ray images were negative for 
abnormality, as were an abdominal series.  The veteran was 
assessed with a resolving rib fracture.  A May 1988 service 
medical record reports the veteran's history of decreased 
pain overall, though there was increased pain in the ribs 
"where previously [fractured] when exercising."  A July 
1988 service medical record reports the veteran's history of 
his ribs feeling "much better," though he still had pain if 
the "ribs [were] pushed against something."  The veteran 
was assessed with rib pain and told to refrain from 
exercising until the ribs were healed.  

Post-service records report the veteran's consistent, and 
competent, history of pain in the left rib area since 
separation (see 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994)), and a VA examiner has opined that 
it is "as likely as not" that the reported rib pain is 
related to the "problem in service."  See June 2004 VA 
examination record.  

The Board notes that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez- Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the June 
2004 VA examiner reported his finding that the veteran did 
not have a "disorder" etiologically related to his left rib 
pain, the Board notes that evidence obtained subsequent to 
the VA examination indicates that the veteran's left rib pain 
has been diagnosed as chronic costochondritis.  See September 
2003 Oklahoma City Clinic treatment record.  

The Board finds that the evidence is in equipoise as to 
whether the veteran has a current left rib disability.  In 
such circumstances, the benefit of the doubt goes to the 
veteran; consequently, service connection for residuals of 
left rib injury is granted.  

        2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  In cases like this, where the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The evidence of record indicates the veteran has a current 
diagnosis of PTSD associated with a purported in-service 
history of being dragged/thrown across the deck after a span 
wire snapped.  Significantly, however, the record contains no 
corroboration of this alleged stressor.  In particular, the 
service medical records, to include the September 1988 
Medical Evaluation Board record, report no history or 
treatment consistent with the claimed stressor.  In this 
regard, the Board acknowledges that service connection has 
been granted for neck and low back disabilities 
(characterized as residuals of a cervical spine injury with 
degenerative changes and as low back pain with degenerative 
changes, respectively).  Service medical records reflect 
treatment for back problems after the veteran pulled a line 
but do not contain any evidence that he was actually "caught 
up" in the line.  Further, December 1988 and May 1997 post-
service VA examinations also do not report any history of 
being "thrown" across the ship, and the evidence indicates 
that this history was not initially provided until February 
2001, over 12 years after separation from service.  

The veteran has also not submitted any lay statements to 
corroborate his claimed stressor.  His statements, therefore, 
are the only evidence of the stressor's occurrence.  As 
stated above, the veteran's lay statements, by themselves, 
are not enough to establish the occurrence of the alleged 
stressor.  Consequently, in light of the lack of 
corroborating evidence, service connection for PTSD is 
denied.  

        3.  Anxiety

A November 1987 service medical record reports the veteran's 
history of having "episodes of anxiety" due to his back 
pain, and a provisional diagnosis of anxiety was given.  The 
consultation report indicates that the veteran had a blunted 
affect, was alert and oriented, and had adequate insight and 
judgment.  An assessment was deferred pending further 
evaluation.  No additional psychiatric record is associated 
with the service medical records, however, and it is unclear 
whether a follow-up examination was conducted.  

In October 2005, the veteran was diagnosed with anxiety 
disorder due to his medical condition.  Significantly, in 
that report, the physician described the veteran's back and 
knee problems.  See October 2005 Rogers record.  Subsequent 
psychological records include continued findings of anxiety.  
Based on the in-service history of anxiety episodes secondary 
to back pain and the 2005 diagnosis, and giving the veteran 
the benefit of the doubt, the Board finds that service 
connection is warranted for anxiety as secondary to the 
service-connected disabilities.  

        4.  Left Shoulder Disorder

Service medical records (including the September 1988 Medical 
Evaluation Board report) and a December 1988 post-service VA 
examination record do not report any findings or history of a 
left shoulder disorder.  The initial history of a shoulder 
problem is found in a May 1989 VA examination record, which 
reports the veteran's history of shoulder pain from overuse.  
The record does not specify which shoulder the pain affected 
or whether the pain was bilateral and provides no finding as 
to the etiology of the pain.  Subsequently in June 2005, the 
treatment records report the initial history of a left 
shoulder disorder, which, per the veteran, had its onset in 
June 2005 for "no apparent reason."  See January 2006 
McBride Clinic record.  See also June 2005 Oklahoma City 
Clinic X-ray record (images showed no abnormality).  

A July 2005 McBride Clinic treatment record reports the 
veteran's history of pain with overhand activity and 
inability to lie on the left side.  The record notes that the 
acromioclavicular (AC) joint was prominent, tender, and had 
mild crepitus and that there was pain with cross arm 
adduction.  The veteran was assessed with arthritis and 
impingement.  Subsequent treatment records indicate that the 
veteran was diagnosed with arthrosis and impingement of the 
left shoulder and tendonitis of bilateral shoulder, and in 
January 2006, the veteran underwent an arthroscopic 
decompression and debridement for a rotator cuff tear.  See 
September 2005 and January 2006 McBride Clinic records; 
December 2005 Oklahoma City Clinic record.  Post-surgery 
treatment records report diagnoses of left shoulder pain and 
status-post decompression of the distal clavicle excision 
left shoulder.  

Based on the foregoing, the Board finds that service 
connection is not warranted for a left shoulder disability.  
The Board notes that the veteran has reported having a left 
shoulder disorder since service, but this history is not 
corroborated by the medical evidence of record.  The service 
medical records do not report any complaints of left shoulder 
pain or injury, and there is no evidence of a chronic left 
shoulder disorder or pain until June 2005, over 16 years 
after separation from service.  Although the veteran reported 
having "shoulder pain" in May 1989, seven months after 
separation, there is no indication that this "pain" 
referred to the left shoulder, no reported history or finding 
linking the pain to service, and no evidence that the pain 
continued from May 1989 to June 2005, when the evidence 
indicates that a chronic left shoulder disorder was first 
incurred.  

The veteran, as a layperson, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate, or even suggest, that a 
left shoulder disorder was incurred in or that the current 
left shoulder disorder is otherwise related to service; 
consequently, service connection must be denied.  

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On September 12, 2005, the veteran submitted a statement 
expressing his desire to withdraw his appeals of the issues 
of entitlement to increased ratings for his service-connected 
residuals of a cervical spine injury with degenerative 
changes, service-connected low back pain with degenerative 
changes, and service-connected residuals of right mandibular 
nerve damage.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
these issues and they must be dismissed.  


ORDER

Service connection for residuals of a left rib injury is 
granted.  

Service connection for PTSD is denied.

Service connection for anxiety disorder, as secondary to 
service-connected disability, is granted.  

Service connection for a left shoulder disorder is denied.  

The issues of entitlement to increased ratings for 
service-connected residuals of a cervical spine injury with 
degenerative changes, service-connected low back pain with 
degenerative changes, and service-connected residuals of 
right mandibular nerve damage are dismissed.  


REMAND

Further development is needed on the claim of service 
connection for sleep apnea.  The record indicates that the 
claim was last adjudicated in July 2005.  See July 2005 
Supplemental Statement of the Case.  Subsequent that 
adjudication, treatment records relevant to this claim were 
obtained, and the veteran has not submitted a waiver of 
initial RO review with this evidence.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).  Thus, while on remand, the AMC must review 
this evidence and, if the claim remains denied, include such 
evidence in a supplemental statement of the case.  Id.  
Additionally, the Board notes that although the veteran 
initially solely filed a claim of direct service connection, 
the veteran amended his claim to include entitlement to 
service connection on a secondary basis.  Although the RO 
provided the veteran notice for a claim of secondary service 
connection, the RO did not adjudicate the claim on that 
basis.  On remand, the AMC must adjudicate the claim under 
both theories of entitlement.  

Further development is also needed on the claim for an 
increased rating for a right knee disability.  A review of 
the record indicates that the most recent VA examination was 
conducted in September 2004.  Subsequent treatment records do 
not report any range of motion or stability findings for the 
right knee, and at his November 2007 Travel Board hearing, 
the veteran indicated that the symptoms of his right knee 
disability are worse than those depicted in the 2004 
examination record.  Therefore, a contemporaneous and 
thorough VA examination is required to determine the severity 
of the right knee disability.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Request all records of sleep apnea 
and right knee treatment received by the 
veteran at the Oklahoma City VA Medical 
Center since November 2005.  The veteran 
should also be asked about the existence 
of any outstanding private treatment 
records; all reported outstanding private 
treatment records should be requested.  

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected chronic right 
knee strain.  All testing deemed 
necessary by the examiner (including 
X-rays) should be performed and the 
results reported in detail.  All 
pertinent pathology, including but not 
limited to any limitation of motion of 
the right knee, found to be associated 
with the service-connected right knee 
disability should be annotated in the 
report.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claims for 
an increased rating for the 
service-connected chronic right knee 
strain and for service connection for 
sleep apnea, to include as secondary to 
the service-connected disability(ies).  
If the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for


(CONTINUED ON NEXT PAGE)







Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



			
       Theresa M. Catino                                                 
Deborah W. Singleton
	       Acting Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


